Alessandroni, P. J.,
Appellant has filed an appeal from the dismissal of his petition to join in the petition of his codefendant Perpiglia for relief from a judgment and sentence. The petition was considered as a petition for a writ of error coram *403nobis in that it alleged the existence of after-discovered evidence. The evidence was the alleged confession by another of the perpetration of the crime for which defendant was sentenced.
The writ of error coram nobis does not lie to permit the review of a judgment for after-discovered evidence: Commonwealth v. Harris, 351 Pa. 325; Commonwealth ex rel. Riccio v. Dilworth, 179 Pa. Superior Ct. 64.
The petition was accordingly dismissed.